ACCEPTED
                                                                                            03-14-00771-CV
                                                                                                    5139543
                                                                                 THIRD COURT OF APPEALS
                                                                                            AUSTIN, TEXAS
                                                                                        5/4/2015 2:19:02 PM
                                                                                          JEFFREY D. KYLE
                                                                                                     CLERK
                                   NO. 03-14-00771-CV

                                  In the Court of Appeals                 FILED IN
                                                                   3rd COURT OF APPEALS
                               for the Third Judicial District         AUSTIN, TEXAS
                                       Austin, Texas               5/4/2015 2:19:02 PM
                                                                     JEFFREY D. KYLE
                                                                           Clerk
       SANADCO INC., MAHMOUD A. ISBA, BROADWAY GROCERY, INC., SHARIZ, INC.
                  RUBY & SONS STORE, INC., AND RUBINA NOORANI,
                                   Appellants,

                                             v.

      THE OFFICE OF THE COMPTROLLER OF PUBLIC ACCOUNTS; GLEN HEGAR, IN
     HIS OFFICIAL CAPACITY AS COMPTROLLER OF PUBLIC ACCOUNTS OF THE STATE
          OF TEXAS; AND KEN PAXTON IN HIS OFFICIAL CAPACITY AS ATTORNEY
                      GENERAL OF THE STATE OF TEXAS, ET AL.,
                                        Appellees.
                     On Appeal from Cause No. D-1-GN-13-004352
                The 200th Judicial District Court of Travis County, Texas
                    The Honorable Charles Ramsay, Judge Presiding

     APPELLEES’ FIRST UNOPPOSED MOTION FOR EXTENSION OF TIME
                           TO FILE BRIEF

KEN PAXTON                                        ROBERT O’KEEFE
Attorney General of Texas                         Chief, Financial and Tax Litigation Division

CHARLES E. ROY                                    JACK HOHENGARTEN
First Assistant Attorney General                  State Bar No. 09812200
                                                  Assistant Attorney General
JAMES E. DAVIS                                    Financial Litigation, Tax, and
Deputy Attorney General for Defense Litigation    Charitable Trusts Division
                                                  P.O. Box 12548
                                                  Austin, Texas 78711 2548
                                                  TEL: (512) 475-3503
                                                  FAX: (512) 477 2348
                                                  jack.hohengarten@texasattorneygeneral.gov
                                                  Attorneys for Appellees
TO THE HONORABLE THIRD COURT OF APPEALS:

       Appellees, Office of the Comptroller, Glen Hegar, in his Official Capacity as

Comptroller of Public Accounts of the State of Texas, and Ken Paxton in his

Official Capacity as Attorney General of Texas (the “State Officials”), pursuant to

TEX. R. APP. P. 10.5 and 38.6 file this unopposed motion for extension of time to

file appellees’ brief.

       The Appellees’ Brief is currently due: May 6, 2015.

       Counsel for Appellees requests a 20-day extension of time to file their brief,

making the brief due on May 26, 2015. This is the first request for extension of

time to file the Appellees’ Brief.

       Counsel for Appellees seeks this extension for the following reasons.

Counsel below has critical and multiple discovery deadlines this month in Kroger

Texas, L.P. v. Glenn Hegar, Comptroller of Public Accounts of the State of Texas,

and Ken Paxton, Attorney General of the State of Texas, Cause No. D-1-GN-14-

001929, in the 201st District, Travis County, Texas; Fitness International, LLC v.

Glenn Hegar, Comptroller of Public Accounts of the State of Texas and Ken

Paxton, Attorney General of Texas, Cause No. D-1-GN-14-003869, in the 98th

District Court of Travis County, Texas; and State of Texas v. Retirement Value,


Appellees’ First Unopposed Motion for
                                                                                   2
Extension of Time to File Brief
LLC, Richard H. “Dick” Gray, Bruce Collins, et al., Cause No. D-1-GV-10-

000454, in the 126th Judicial District Court; Travis County, Texas.

                                        PRAYER

       For the reasons set forth above, Appellees request that this Court grant this

Unopposed First Motion to Extend Time to File Brief, and extend the deadline for

filing the Appellees’ Brief up to and including May 26, 2015. Appellees also

request all other relief to which they may be entitled.

                                              Respectfully submitted,

                                              KEN PAXTON
                                              Attorney General of Texas

                                              CHARLES E. ROY
                                              First Assistant Attorney General

                                              JAMES E. DAVIS
                                              Deputy Attorney General for Defense
                                              Litigation

                                              ROBERT O’KEEFE
                                              Chief, Financial and Tax Litigation
                                              Division

                                              /s / Jack Hohengarten
                                              JACK HOHENGARTEN
                                              State Bar No. 09812200
                                              Assistant Attorney General
                                              Financial Litigation, Tax, and
                                              Charitable Trusts Division
                                              P.O. Box 12548
                                              Austin, Texas 78711 2548

Appellees’ First Unopposed Motion for
                                                                                    3
Extension of Time to File Brief
                                            TEL: (512) 475-3503
                                            FAX: (512) 477 2348
                                            jack.hohengarten@texasattorneygeneral.gov

                                            Attorneys for Appellees, Glen Hegar,
                                            Comptroller of Public Accounts of the
                                            State of Texas and Ken Paxton, Attorney
                                            General of the State of Texas


                         CERTIFICATE OF CONFERENCE

      I certify that on Friday, May 1, 2015, I conferred with the attorney for
Appellants via electronic mail, Samuel T. Jackson, regarding the filing of the
foregoing document, and Mr. Jackson is unopposed to the filing of this motion for
extension of time to file appellees’ brief.


                                                  /s / Jack Hohengarten
                                                  Jack Hohengarten


                            CERTIFICATE OF SERVICE

       I certify that on this 4th day of May, 2015, a true and correct copy of the
foregoing document, Appellees’ First Unopposed Motion for Extension of Time to
File Brief, has been sent to the attorney for appellants via e-service and/ or
electronic mail, as follows:

Samuel T. Jackson
Law Office of Samuel T. Jackson
P.O. Box 170633
Arlington, TX 76003-0633
jacksonlaw@hotmail.com
                                            /s / Jack Hohengarten
                                            Jack Hohengarten


Appellees’ First Unopposed Motion for
                                                                                 4
Extension of Time to File Brief